DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants claim a resin (D) comprising…a radically polymerizable monomer (B1); …a radically polymerizable monomer (B2)…”
In the specification, applicants disclose the following (p. 5):

    PNG
    media_image1.png
    125
    634
    media_image1.png
    Greyscale

and

    PNG
    media_image2.png
    210
    646
    media_image2.png
    Greyscale

Therefore, the resin (D) comprises a radical polymer prepared from (B1) and (B2), NOT a combination of unpolymerized monomers, as is currently claimed.  Applicants are claiming the final coating, not a process of forming the coating.  In the final coating, the monomers are all polymerized.
While the examiner realizes that (B1) and (B2) need not be necessarily copolymerized together, and that (B1) and (B2) can be copolymerized with (A) and/or (C), the examiner suggests using language such as the following, in place of “mass of a radically polymerizable monomer”:
“mass of a radically polymerized monomer”
“mass of a structural unit derived from a radically polymerizable monomer” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/195098.  However, for convenience, the English language equivalent, US 10,676,632 will be cited below.
US ‘632 teaches a hydrophilization agent comprising an aqueous resin dispersion (D), and further including a hydrophilic compound (C), and 30 wt% or less of an anticorrosive material (G) (col. 3, ll. 13-33), specifically listed to include vanadium compounds such as vanadyl sulfate, vanadyl nitrate, ammonium metavanadate, etc. (col. 8, ll. 43-48), where the aqueous resin dispersion is taught as including an ethylene-vinyl alcohol copolymer (A) and radical polymer (B), where (B) has a structural unit derived from a radically polymerizable carboxylic acid monomer (B1-1) (col. 4, ll. 34-39), and a structural unit derived from a radically polymerizable monomer (B2-1) having the formula (a), shown below (col. 5, ll. 9-21):

    PNG
    media_image3.png
    69
    410
    media_image3.png
    Greyscale

US ‘632 exemplifies a resin composition comprising a blend of (A) EVOH, (B1-1) (meth)acrylic acid, (B2-1) radically polymerizable monomer of formula (a), and (C) PEG (Table 1, Examples 25-30).  

A structural unit derived from a radically polymerizable monomer having the formula (a) is listed as a suitable radically polymerizable monomer (B2-1). 
Substituting NVF in Example 16 for that of formula (a) is prima facie obvious.
US ‘632 then exemplifies blending 100 parts resin (D) with 2 parts melamine resin as a crosslinking agent (F), 3 parts ammonium metavanadate (Table 2, Example 77), suggesting a coating comprising 96 wt% resin (D) and 1.25 wt% vanadium element.
WO ‘098, as evidenced by the US ‘632 citations, is clearly prima facie obvious over instant claims 1.
As to claims 2 and 4, US ‘632 teaches the thickness of the coating as 0.5-2 g/m2 (col. 10, ll. 21-25).
As to claims 3 and 5, US ‘632 teaches coating the hydrophilization agent onto a metal base material followed by drying at a temperature of 120-300ºC for 3 seconds to 60 minutes (col. 9, l. 61 to col. 10, l. 9).  In Example 77, described above, US ‘632 exemplifies coating the composition onto a heat exchanger and drying at a temperature of 160ºC for 30 minutes (col. 21, ll. 56-65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,869,677 teaches a heat exchanger coated with a first and second protective layers, the second protective layer comprising (c) an aqueous polyvinyl alcohol polymer, (d) polyoxyethylene glycol, (e) vanadium compound and (f) zirconium compound (col. 3, ll. 20-65). 
US 2003/0039850 teaches a modifier for hydrophilicity comprising a polyvinyl alcohol radical polymer and a hydrophilicity modifier additive, which includes acrylic resin being a copolymer of methoxypolyoxyethylene methacrylate and polyethylene oxide (p. 6, [0070]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768